UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2016. Commission File Number 001-36027 MIX TELEMATICS LIMITED (Translation of registrant's name into English) Howick Close, Waterfall Park, Midrand, South Africa 1686 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o INFORMATION CONTAINED IN THIS FORM 6-K REPORT This report contains a copy of MiX Telematics Limited's submission to the Johannesburg Stock Exchange announcing Dealings in Securities by a Director of MiX Telematics and by a Director of Major Subsidiaries of MiX Telematics. EXHIBIT INDEX Exhibit No. Description Submission to the Johannesburg Stock Exchange – Dealings in Securities by a Director of MiX Telematics and by a Director of Major Subsidiaries of MiX Telematics. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 25, 2016 MIX TELEMATICS LIMITED By: /s/ Megan Pydigadu Name: Megan Pydigadu Title: Group Chief FinancialOfficer
